ALLOWANCE
Election/Restrictions
Claims 1-6 are allowable. The restriction requirement among species A-B, as set forth in the Office action mailed on 12/01/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 12/01/2021 is withdrawn.  Claim 4, directed to non-elected species is no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
In re claim(s) 1 YOSHIDA et al. (US 20040196141 A1) discloses (abstract) a vehicle control apparatus mounted on a vehicle to perform wireless communication (FIG.1) with a portable terminal 1 carried by a user of the vehicle, and control at least a part of functions [0031] of the vehicle according to an instruction from the portable 5terminal, the vehicle control apparatus comprising: 
a first processor 24 configured to execute a first process including a determination process configured to determine whether or not a wireless signal received by an antenna mounted on the vehicle is a regular wireless signal transmitted from the portable terminal [0046]; and 
[0046] The determination circuit determines whether a signal received by the receiver circuit 5 is the response signal transmitted from the portable unit 1 in response to the request signal. More specifically, when the portable unit 1 receives the request signal, the unit 1 modulates the pulse signal indicating a certain code in accordance with the same rule as described above and sends out the signal as the response signal. The receiver circuit 5 demodulates the modulated response signal and supplies the signal to the determination circuit 24. The determination circuit 24 compares the response signal supplied from the receiver circuit 5 with a previously stored response signal. When the signals match each other, the determination circuit 24 outputs a start signal to the CPU 20.

10a second processor 20 configured to 
execute a second process including an authentication of the portable terminal in response to the received wireless signal being determined to be the regular wireless signal due to the first process being executed by the first processor [0054-0057], and 
[0056] When the CPU 20 has been brought into the low-power consumption mode, and the response signal is returned from the portable unit 1 while the first predetermined time T1 is counted at step 300, the following takes place: the determination circuit 24 which operates on the basis of the clock signals as illustrated in FIG. 7 determines whether the response signal matches with the previously stored response signal. When the determination circuit 24 determines that the signals are not matched with each other, the CPU 20 is kept in the low-power consumption mode until the next time of operation in the normal operation mode. When the determination circuit 24 determines the signals match each other, the circuit 24 outputs the start signal to the CPU 20. When the start signal is inputted to the interrupt port of the CPU 20, the CPU 20 changes its operation mode from the low-power consumption mode to the normal operation mode. The processing performed by the CPU 20 at this time will be described, referring to the flowchart in FIG. 6.

[0057] At step 400, in order to check whether the ID code of the portable unit 1 which sent the response signal and the previously registered ID code satisfy predetermined relation, such as agreement, the CPU 20 further communicates with the portable unit 1. Thus, the CPU 20 acquires the ID code from the portable unit 1. When it is determined as Step 410 that the acquired ID code and the registered ID code satisfy the predetermined relation, the CPU 20 gives an instruction signal to the door lock ECUs 7 at step 420 to bring the respective doors into an unlock standby state. When the holder of the portable unit 1 gets in the vehicle and operates the engine switch, the CPU 20 permits the steering ECU 8 to release the steering lock or permits the engine ECU 9 to start the engine. Alternatively, when the holder of the portable unit 1 gets out of the vehicle and operates a door lock switch, the CPU 20 instructs the door lock ECUs 7 to lock the respective doors.

not execute (i.e. process of CPU 20 won’t run if start signal is not received as in [0056]) the second process in response to the received wireless 15signal being determined to be not the regular wireless signal due to the first process being executed by the first processor (i.e. determination circuit 24 processes signal to CPU 20 after a match of signals is determined so that CPU processes functions and changes power consumption modes), 
wherein: 
a power consumption (i.e. When the determination circuit 24 determines the signals match each other, the circuit 24 outputs the start signal to the CPU 20. When the start signal is inputted to the interrupt port of the CPU 20, the CPU 20 changes its operation mode from the low-power consumption mode to the normal operation mode – thereby the power consumption of circuits in FIG.2 are lower initially during process of determination performed by determination circuit 24 until determination is done, wherein signal sent to CPU 20 changes power consumption mode of CPU 20 is changed to normal power consumption mode to then operate the functions of CPU 20) when the first processor executes the first process is smaller than a power consumption when the second processor executes the second 20process. [0056]  
YOSHIDA fails to show:
the portable terminal outputs the wireless signal by modulating a transmission data with a modulation corresponding to a predetermined encoding in which two consecutive short bits represent 0 and one long bit represents 1;
the received signal is encoded with the encoding process in a signal receiver mounted on the vehicle; and
the determination process in the first process executed by the first processor includes a first sub determination process, the first sub determination process being configured to
determine whether a counted number of short bits sandwiched by two long bits adjacent to each other in the received signal is an even number or an odd number,
determine that the received signal is the regular wireless signal in response to determining that the counted number of short bits is the even number, and
determine that the received signal is not the regular wireless signal in response to determining that the counted number of short bits is the odd number.
	These features, in combination with the other features of the claims, are not anticipated by, nor made obvious over, the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS E GARCIA whose telephone number is (571)270-1354. The examiner can normally be reached M-Th 9-6pm F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on (571)272-3059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CARLOS E. GARCIA
Primary Examiner
Art Unit 2683


/Carlos Garcia/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        5/27/2022